Citation Nr: 1132191	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-19 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a service-connected respiratory disability, referred to as asthma with x-ray evidence of chronic obstructive pulmonary disease (COPD) and emphysema.

2.  Entitlement to a compensable rating for service-connected migraine headaches.

3.  Entitlement to a compensable rating for a service-connected right knee disability, referred to as status-post right knee fracture with degenerative joint disease, prior to January 25, 2007, and entitlement to a rating in excess of 10 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1984 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by May 2007 and September 2009 of the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado and Seattle, Washington, respectively.  Jurisdiction has since been returned to the RO in Denver, Colorado.  

The Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

During his hearing, the Veteran submitted statements authored by both his son and himself, as well as medical treatment records.  The Veteran waived initial RO review of this evidence, as reflected in a contemporaneous submitted statement, thereby allowing the Board to adjudicate his appeal without first remanding the appeal to the RO for initial review of this evidence.  

The Board acknowledges that the issue of entitlement to an increased rating for a right knee disability is not among the list of issues certified for appellate review.  Yet, after the Veteran perfected an appeal of this issue, the RO issued a rating decision in September 2009 in which the Veteran's noncompensable disability rating was increased to 10 percent, effective January 25, 2007.  While the RO referred to this decision as a grant of the full benefit sought on appeal, an award of a 10 percent rating for a portion of the appellate rating period does not constitute the award of the full benefit sought, and the Board will therefore address the Veteran's right knee disability increased rating claim in the instant appeal.  

Furthermore, as the record reflects the Veteran's contentions that he is unemployable due to his service-connected migraine headache and respiratory disease, the Board finds these assertions reflect a claim for entitlement to a TDIU.  The Board has assumed jurisdiction of this claim pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and the merits are addressed below.  


FINDINGS OF FACT

1.  Treatment for the Veteran's respiratory disease includes daily use of inhalational bronchodilator therapy.

2.  Pulmonary function testing fails to show an FEV-1, FEV-1/FVC, or DLCO (SB) that is less than 55 percent of the predicted outcome or that the Veteran's maximum oxygen consumption between 15 and 20 ml/kg/min.

3.  The evidence fails to show intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids have been required to treat the Veteran's respiratory disease.

4.  The Veteran's treatment records do not reflect that treatment of the exacerbations of his respiratory condition has required that he visit a physician at least monthly for required care.

5.  The evidence reflects that the Veteran has frequent, prolonged, and completely prostrating migraine headache attacks that are productive of severe economic inadaptability.

6.  The Veteran has consistently and credibly reported experiencing painful motion in his right knee since service.

7.  The Veteran has demonstrated full right knee range of motion on relevant testing conducted throughout the rating period without evidence of right knee instability; and his right knee has not demonstrated any dislocated or removed semilunar cartilage, nor has it been clinically assessed as unstable, ankylosed, or suggestive of an impaired tibia or fibula or genu recurvatum.

8.  The Veteran is schedularly eligible for TDIU consideration, and the evidence of record reflects that the Veteran's service-connected respiratory disease and migraine headaches render him unemployable. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a respiratory disease, referred to as asthma with x-ray evidence of COPD and emphysema, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Codes 6602, 6603, 6604 (2010).

2.  The criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2010).

3.  The criteria for a 10 percent rating for a right knee disability prior to January 25, 2007 have been met, but the criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2010).

4.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran's claims seeking increased ratings arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As a January 2007 letter apprised the Veteran of the criteria for establishing service connection, as well as the evidence VA would obtain and the evidence the Veteran was responsible for obtaining, the appeal may be adjudicated without remand for further notification.

The Board also finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issues has been obtained.  The Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge, and the hearing officer apprised the Veteran of the rating criteria applicable to his increased rating claims and the types of evidence that would support an assignment of increased ratings.  But see 38 C.F.R. § 3.103(c)(2); 75 Fed. Reg. 52,572 (August 23, 2011) (clarifying that the provisions regarding hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board, as suggested by Bryant v. Shinseki, 23 Vet. App. 488 (2010)). 

Additionally, the Veteran's private treatment records have been obtained, and the Veteran's Social Security Administration (SSA) records are also of record.  Moreover, neither the Veteran, nor his representative, have asserted that there are available, relevant treatment records that are not already of record.  

The Veteran was also afforded a pertinent VA examination during the course of the appeal, which the Board finds is adequate for rating purposes, as it addressed the medical evidence relating to the potentially applicable rating criteria.  The Board acknowledges that when submitting his VA Form 9 in September 2008, the Veteran reported that his right knee disability had increased in severity, and the Veteran has not been afforded a VA examination since he reported this perceived increase.  However, the Veteran's submitted recent private treatment records reflect physical examinations of the Veteran's right knee, including clinical assessments and range of motion findings considered by VA rating criteria.  Moreover, during his 2011 Board hearing, the Veteran did not specifically report an increase in the severity of his right knee disability; rather, he testified that it had remained constantly painful for some time, but that his other service-connected disabilities (namely his respiratory disease and migraine headaches) were far more debilitating.  Thus, considering the Veteran's hearing testimony and that recent orthopedic treatment is of record, the Board finds that the Veteran's right knee claim need not be remanded to afford the Veteran a new VA examination.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  When entitlement to compensation has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial disabilities ratings assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

Respiratory Disease

The Veteran contends that his service-connected respiratory disease, referred to as asthma with x-ray evidence of COPD and emphysema, is more severe that his current 10 percent disability rating contemplates.  He reports that as a result of his respiratory disability, he experiences shortness of breath and significantly decreased physical stamina.

The Veteran has been assigned a 10 percent disability rating pursuant to Diagnostic Codes 6602 and 6604.  

Pursuant to Diagnostic Code 6602, which outlines the rating criteria for bronchial asthma, the Veteran's current 10 percent rating is assigned when the Forced Expiratory Volume in one second (FEV-1) is between 71 and 80 percent of what was predicted; when the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) is between 71 and 80 percent; or when intermittent use of inhalational or oral bronchodilator therapy is required.  A 30 percent rating is assigned when the FEV-1 is between 56 and 70 percent of what was predicted; when the ratio of FEV-1/FVC is between 56 and 70 percent of what was predicted; when daily use of inhalational or oral bronchodilator therapy is required; or when inhalational anti-inflammatory medication is required.  A 60 percent rating is assigned when the FEV-1 is between 40 and 55 percent of what was predicted; where FEV-1/FVC is between 40 and 55 percent of what was predicted; where a veteran must visit a physician at least monthly for required care of exacerbations; or where intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  38 C.F.R. § 4.97 Diagnostic Code 6602 (2010).

Pursuant to Diagnostic Code 6604, which outlines the rating criteria for COPD, a 10 percent rating is assigned when the FEV-1 is between 71 and 80 percent of what was predicted; when the FEV-1/FVC is between 71 and 80 percent; or when the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent of what was predicted.  A 30 percent rating is assigned when the FEV-1 is between 56 and 70 percent of what was predicted; when the ratio of FEV-1/FVC is between 56 and 70 percent of what was predicted; or when the DLCO (SB) is between 56 to 65 percent of what was predicted.  A 60 percent rating is assigned when the FEV-1 is between 40 and 55 percent of what was predicted; where FEV-1/FVC is between 40 and 55 percent of what was predicted; when the DLCO (SB) is between 40 to 55 of what was predicted; or when the maximum oxygen consumption is between 15 and 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 6604 (2010).  

Diagnostic Code 6603, which outlines the rating criteria for emphysema, is also potentially applicable to the Veteran's claim, as his disability has been characterized by the RO as containing an element of emphysema.  However, the rating criteria for 10, 30, and 60 percent ratings pursuant to this Diagnostic Code mirror those of Diagnostic Code 6604.

The Board notes that evaluations based on pulmonary function test (PFT) results should use post-bronchodilator results, unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5) (2010).

The relevant evidence of record includes the results of PFT's performed during the Veteran's February 2007 VA examination and by his private treatment provider in May 2007; the medication prescribed for his respiratory condition, as reflected in his VA examination report and submitted private treatment records; and the statements from the Veteran, his spouse, and his son regarding the severity and impact of the Veteran's respiratory disability.

During his February 2007 VA examination, the Veteran reported taking Albuterol (an inhalational bronchodilator) on an as-needed basis.  PFT's conducted at that time revealed a post-bronchodilator FEV-1 of 94 percent of what was predicted, and an FEV-1/FVC of 101 percent of what was predicted.  DLCO (SB) testing was not performed.  The examiner stated that the Veteran's PFT's demonstrated normal airflow that was improved after bronchodilator use and characterized the Veteran's respiratory disease as mild, intermittent asthma with x-ray evidence of COPD and emphysema.  

In May 2007, the Veteran sought emergent care for possible pneumonitis.  PFT's performed in May 2007 by the Veteran's private treatment provider reflected a post-bronchodilator FEV-1 of 91 percent of the predicted outcome.  FEV-1/FVC and DLCO (SB) testing were performed, but the percentage of the predicted test result was not recorded.  The physician who ordered these tests noted an assessment of a decreased FEV-1 and normal DLCO, characterizing the Veteran as having moderate obstructive lung disease that is responsive to bronchodilator treatment.

Subsequent treatment records reflect the Veteran's continued complaints of experiencing shortness of breath, coughing, and fatigue, with treatment for an exacerbation of his respiratory disease in May 2007 and August 2009.  A recently submitted letter from the Veteran's private treating physician characterizes the Veteran as having a significant history of COPD with frequent exacerbation.  A treatment record from this treatment provider reflects that the Veteran has been prescribed Advair, an inhalational anti-inflammatory/bronchodilator medication, which the Veteran is instructed to use daily.

As reflected in his Board hearing testimony and in his submitted statements, the Veteran reports experiencing shortness of breath and fatigue as the result of his service-connected respiratory disease, resulting in significantly reduced physical stamina.  The Veteran, his spouse, and his son have reported that the symptoms of the Veteran's respiratory disease impair his ability to engage in many activities, both recreationally and occupationally.

After reviewing the evidence of record, the Board finds that while the Veteran's PFT results do not warrant the assignment of an increased rating, the medical evidence of record reflecting that the Veteran has been prescribed an inhalational anti-inflammatory/bronchodilator medication, which he is instructed to use daily, warrants the assignment of a 30 percent rating pursuant to Diagnostic Code 6602.  See 38 C.F.R. § 4.97 Diagnostic Code 6602 (2010) (providing for the assignment of a 30 percent rating when daily use of inhalational or oral bronchodilator therapy is required or when inhalational anti-inflammatory medication is required).  

However, the Board does not find that the evidence of record supports the assignment of a rating in excess of 30 percent.  Pursuant to Diagnostic Codes 6603 and 6604, certain PFT results are required to warrant the assignment of the next higher rating of 60 percent.  However, the Veteran has demonstrated at least an FEV-1 of 91 percent of what was predicted; his FEV-1/FVC was 101 percent of what was predicted, and his private treating physician deemed the results of  DLCO (SB) testing to be normal.  Moreover, there is no evidence of record suggesting that the Veteran's maximum oxygen consumption is less than 20 ml/kg/min.  These results do not meet the criteria for an assignment of a compensable rating, and they far exceed the results required for the assignment of a higher rating.  See 38 C.F.R. § 4.97 Diagnostic Code 6603, 6604 (for example a 60 percent rating would require an FEV-1, an FEV-1/FVC, or a DLCO (SB) between 40 and 55 percent of the predicted outcome; or when the maximum oxygen consumption is between 15 and 20 ml/kg/min).  

Diagnostic Code 6602 also allows for the assignment of a higher rating when a veteran must visit a physician at least monthly for required care of exacerbations, or when intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  However, while the Veteran's private physician has reported that the Veteran experiences frequent exacerbations of his respiratory disease, the Veteran's private treatment records do not reflect that he has visited a physician at least monthly for required care for exacerbations of his respiratory disease, nor do they reflect that he has been prescribed courses of systemic corticosteroids.  As such, a rating in excess of 30 percent is not warranted.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the lay evidence provided by the Veteran, his spouse, and his son, regarding the severity of his respiratory disease and its impact on his functionality and ability to maintain employment.  The Board further acknowledges that the Veteran is competent to report his respiratory disease symptoms and his perceived affect on his functionality, and his family members are competent to report their related observations.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Furthermore, the Board finds these reports to be credible, as the Veteran and his spouse testified credibly during the 2011 Board hearing, and there is nothing in the record to contradict the assertions of the Veteran or his family members.  But see Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  Indeed, the Board has predicated, in part, the assignment of an increased rating upon this reported symptomatology.  However, as outlined above, the objective medical evidence fails to present a basis for awarding an increased schedular rating.  Furthermore, ratings for respiratory conditions are in part predicated on the results of medical testing which would require medical training, and thus neither the Veteran nor his family is competent to provide such results.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's respiratory disease increased rating claim.   The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms with regard to the Veteran's respiratory disease than is currently shown by the evidence; thus, the Veteran's respiratory disease picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Migraine Headaches

The Veteran reports that his migraine headaches are frequent and debilitating, thereby entitling to the assignment of an increased rating.

The Veteran's migraine headaches are currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Pursuant to the rating criteria outlined in Diagnostic Code 8100, a 10 percent rating is assigned when there are characteristic prostrating attacks occurring an average of once every two months over the last several months.  A 30 percent rating is assigned when characteristic prostrating attacks occur on an average of once a month over last several months; and a 50 percent rating is assigned when completely prostrating and prolonged attacks occur very frequently and are productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Through the course of his appeal, the Veteran has described his migraine headaches as prostrating and frequent, and the medical evidence of record supports this characterization.  

During his 2007 VA examination, the Veteran reported experiencing three to four migraines per week, which were accompanied by an aura, left arm numbness, photosensitivity, nausea, and vomiting.   He reported that if he was able to take his prescribed medication in a timely manner, he could usually abort the migraine; however, he occasionally missed work when he was unable to take his medicine in a timely manner and the headache would become prostrating.  The Veteran further reported that in addition to the medication he takes during an acute migraine attack, he has also been prescribed a prophylactic medication, although his headaches have continued despite this course of treatment. 

Private treatment records from June 2009 reflect that the Veteran sought emergent care for a migraine headache and he reported experiencing four to five migraine headaches per week.  The Veteran underwent otolaryngological surgery (an endoscopic concha bullosa resection) shortly thereafter in the hopes of reducing the frequency of his migraine headaches.  In July 2009, the Veteran reported that the frequency of his migraine headaches had indeed decreased after his surgery; however, in September 2009, he reported that the migraine headaches had returned, and while not as frequent, were more intense.  A February 2010 private treatment record reflects the Veteran's report of experiencing a migraine headache for two days.  An April 2010 private treatment record reflects the Veteran's report that he had to cease taking his prophylactic migraine medication due to the related shortness of breath he was experiencing as a side effect of the medication.  

An August 2010 private treatment record reflects the Veteran's characterization of his migraine headache severity as averaging a 7 on a scale of 1 to 10.  October 2010 private treatment records reflect the Veteran's enrollment in a clinical trial exploring treatment options for migraine headaches, and a headache diary he completed in conjunction with the trial reflects that he experienced 13 headaches in October 2010, 8 headaches in November 2010, 12 headaches in December 2010, 10 headaches in January 2011, 14 headaches in February 2011, 11 headaches in March 2011, and 5 headaches in April 2011 as of the time of his April 20, 2011 Board hearing (at which time he submitted these headache diaries).

A university transcript reveals that while the Veteran had enrolled in several courses in the Fall of 2010, he did not complete four of the five courses.  Additionally, he withdrew from two of four classes in which he was enrolled in the Spring of 2011.  The Veteran reports that he was unable to complete these courses due to his frequent, prostrating migraine headaches.  Additionally, a recently submitted letter from the Veteran's private treating physician reflects the physician's characterization of the Veteran's migraine headaches as debilitating, causing him to miss many days of work, and interfering with his ability to obtain gainful employment.   In his submitted statements and hearing testimony, the Veteran reports that he was terminated from his first post-service employment after missing too many work days due to his migraine headaches.  He reports that he ceased working in his subsequent post-service employment position because his working conditions were aggravating his service-connected respiratory disease and migraine headaches, and that he was eventually terminated from his third post-service position after missing too many work days due to his migraine headaches.  He further reports that he was awarded SSA disability benefits effective July 2009 based in part on his migraine headaches, and SSA documents of record corroborate his report.

After reviewing the evidence of record, the Board finds that the Veteran is entitled to a 50 percent rating (the highest rating available pursuant to Diagnostic Code 8100).  The evidence of record reflects that the Veteran's migraine headaches are very frequent, completely prostrating, prolonged attacks that are productive of severe economic inadaptability.  Specifically, the Veteran has reported that his migraine headaches are prolonged attacks occurring very frequently, and his medical treatment records also reflect his treatment for severe, frequent migraine headaches.  The Board notes that the Veteran is competent to report the frequency and severity of his migraine headaches, as these symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Moreover, the Board finds that the Veteran's characterization is credible, as it is supported by medical evidence of record reflecting the frequency of his treatment for his migraine headaches, his headache frequency as documented in his headache log, and his numerous prescription medications assigned to treat his migraine headaches.   

The Board further finds that the Veteran's report of the impact his migraine headaches have had in his economic adaptability is supported by the record.  The record includes documents from the Veteran's former employer reflecting his termination, his award of SSA disability benefits based in part on his migraine headaches, and his largely unsuccessful attempt to receive college education that would allow him to seek an alternate career.  Thus, the Board finds that a 50 percent schedular rating is warranted.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's migraine headaches claim.  However, here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as it contemplates both frequent prostrating attacks and economic impairment, which represent the Veteran's main headache-related complaints at his Board hearing.  As such, the Board concludes that the Veteran's migraine headache picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Right Knee Disability

The Veteran fractured his right patella during a 2002 motor vehicle accident while he was serving on active duty, and his fracture was surgically repaired during service.  The Veteran is service-connected for the residual disability, and he contends that his right knee disability is more severe than his assigned ratings contemplate.  The record reflects that prior to January 2007, the Veteran was assigned a noncompensable rating, with a 10 percent rating assigned thereafter.

Pursuant to Diagnostic Code 5010, under which the Veteran's service connected knee disability is rated, a 10 percent rating may be assigned when there is objective evidence of both arthritis and limitation of motion that is noncompensable under the rating criteria for limitation of motion of the specific joint involved.  See 38 C.F.R. § 4.71a Diagnostic Code 5010 (2010).

Limitation of knee motion is rated utilizing the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5261 provides that limitation of extension to 5 degrees is rated as noncompensable, limitation of extension to 10 degrees is rated as 10 percent disabling, limitation of extension to 15 degrees is rated as 20 percent disabling, limitation of extension to 20 degrees is rated as 30 percent disabling, limitation of extension to 30 degrees is rated as 40 percent disabling, and limitation of extension to 45 degrees is rated as 50 percent disabling.  Diagnostic Code 5260 provides that limitation of flexion to 60 degrees is rated as noncompensable, limitation of flexion to 45 degrees is rated as 10 percent disabling, limitation of flexion to 30 degrees is rated as 20 percent disabling, and limitation of flexion to 15 degrees is rated as 30 percent disabling.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71(a) Plate II.

In addition to ratings based on limitation of motion, a rating may also be assigned on instability of the knee.  Pursuant to Diagnostic Code 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.  See 38 C.F.R. § 4.71a Diagnostic Code 5257 (2010).

Ratings are also available pursuant to Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 when there is evidence of knee ankylosis, dislocated semilunar cartilage, symptomatic removed cartilage, tibia and fibula impairment, and genu recurvatum, respectively.  See 38 C.F.R. § 4.71a Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2010).

Furthermore, the United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-up, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect any functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

At the outset of this discussion, the Board notes that the Veteran's right knee surgical scars were separately service-connected, as reflected in the May 2007 rating decision on appeal.  As the Veteran has not specifically appealed the disability rating assigned for his right knee scars, the Board does not have jurisdiction to address them in the instant appeal, and accordingly the evidence related to the Veteran's right knee surgical scars is not discussed below.

The relevant evidence of record includes the Veteran's 2007 VA examination report, private treatment records, and submitted statements.

A January 2007 private treatment record reflects the Veteran's report of experiencing frequent right knee pain, resulting in the Veteran's impaired ability climbing stairs and walking.  The treating physician ordered a magnetic resonance imaging (MRI) study of the Veteran's right knee, and the corresponding February 2007 MRI report reflects findings or changes in the articular surface of the Veteran's patella, thought to be related to the Veteran's previous surgery or chondromalacia patella, a thickening of the Veteran's patellar tendon, and a small joint effusion.

During his 2007 VA examination, the Veteran reported experiencing chronic daily right knee pain, which was exacerbated with walking or weightbearing.  However, the Veteran denied having any significant flare-ups of his right knee disability, and he reported that his right knee disability had not affected his ability to work.  On physical examination, the Veteran demonstrated right knee range of motion from 0 to 140 degrees, with no additional limitation of motion evidenced on repetitive motion.  The examiner noted that the Veteran had right knee crepitus, but no evidence of instability, as drawer sign and varus/valgus testing was negative.  The examiner further noted that right knee x-rays revealed arthritic changes.

A July 2007 private treatment record reflects that on physical examination, the Veteran's right knee had a normal appearance and no evidence of swelling or erythema, but that there was evidence of patellar tenderness on palpation.   An April 2009 private treatment record reflects an assessment of an improvement in the Veteran's right knee degenerative joint disease, with a note that he should receive an orthopedic consultation and possible injection therapy.

June 2009 private treatment records reflect findings of post-traumatic degenerative joint disease of the right patellofemoral joint with severe osteoarthritis and patellofemoral crepitus, but no clinical evidence of instability on related stability testing.  The treating physician recommended that the Veteran receive cortisone injections, and stated that if the injections were unsuccessful in alleviating his right knee symptoms, the Veteran should proceed with a surgical reconstruction.  The Veteran received several knee injections in June and July of 2009, and a July 2009 private treatment reflects the Veteran's report that he had experienced some improvement in his pain level.  On physical examination, the Veteran was noted to evidence a normal appearing right knee with no swelling, erythema, or evidence of instability, and the Veteran demonstrated a full range of active and passive right knee motion.  However, the Veteran's patella was noted to be tender.  

A February 2010 private treatment record reflects that while the Veteran's knee injections had temporarily abated his right knee pain, his pain was returning.  On physical examination, the Veteran demonstrated right knee range of motion from 0 to 140 degrees.  The Veteran was also noted to have right knee crepitus and pain on patella grind testing.  However, varus-valgus and anterior-posterior testing failed to reveal any evidence of right knee instability.  The treating physician further noted that after a lengthy discussion with the Veteran, they agreed to treat his right knee conservatively for the time being, with the Veteran to return for further knee injections when his right knee pain increases.

The Veteran's hearing testimony and submitted statements reflect the Veteran's report that his right knee causes him daily pain, which is exacerbated on use and creates functional loss, but that his primary debilitating health problems are his respiratory disease and migraine headaches.  

After reviewing the evidence of record, the Board finds that the Veteran is entitled to a 10 percent rating, but no higher, for the entire rating period based on evidence of painful motion.  

Initially, the Board notes that the Veteran has not demonstrated any limitation of right knee motion during relevant testing administered during the rating period, thereby making him ineligible for ratings assigned pursuant to Diagnostic Codes 5003, 5260, and 5261.  Moreover, he has not demonstrated any objective evidence of right knee instability, as stability testing performed during the instant rating period has revealed negative results, thereby making him ineligible for a rating assigned pursuant to Diagnostic Code 5257.  Furthermore, there is no evidence of right knee ankylosis, dislocated semilunar cartilage, symptomatic removed cartilage, tibia and fibula impairment, or genu recurvatum; thus, ratings pursuant to Diagnostic Codes 5256, 5258, 5259, 5262, 5263 are inapplicable.  

However, the Veteran has regularly reported that his right knee disability causes him daily chronic pain, and his private treatment records reflect that he has been diagnosed with severe osteoarthritis, which has been treated with various forms of knee injections.  As referenced above, it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  As the Veteran's right knee disability results from a healed in-service injury, and his right knee disability causes him daily pain, the Board concludes that the Veteran is entitled to the 10 percent rating for his right knee disability.  Moreover, while it appears that the RO assigned a staged rating after determining that evidence prior to January 2007 failed to reflect the Veteran's report of a painful right knee, the Board finds that the Veteran has consistently reported right knee pain, including during service, and there are no treatment records prior to January 2007 during the instant rating period that rebut a finding that the Veteran was experiencing chronic right knee pain.  Thus, the 10 percent rating is assigned throughout the rating period based on evidence of painful motion.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's credible reports of experiencing chronic right knee pain and related functional loss, which the Board notes the Veteran is competent to provide.  See Layno, 6 Vet. App. at 469-71.  Indeed, the Board's assignment of a compensable rating throughout the entire rating period is predicated, in large part, on the Veteran's reported knee symptomatology.  However, as outlined above, the clinical evidence of record, which fails to reflect, inter alia, any limitation of knee motion or evidence of right knee instability, does not provide a basis for awarding more than the minimum compensable rating for the Veteran's right knee disability.   

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's right knee disability increased rating claim.  However, here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms with regard to the Veteran's right knee disability than is currently shown by the evidence; thus, the Veteran's right knee disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.


Unemployability Determination

As referenced above, the Board has construed the issue of entitlement to a TDIU based on the Veteran's contentions that he is unable to maintain employment based on his service-connected respiratory disease and migraine headaches.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran is currently service-connected for genital herpes, rated as 60 percent disabling; migraine headaches, now rated as 50 percent disabling; a respiratory disease, now rated as 30 percent disabling; a right knee disability, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; and bilateral ankle bursitis, chronic lumbar strain, gastrointestinal reflux disease, and scars of the face, neck, back, and right knee, all rated as noncompensably disabling.  As such, the Veteran is schedularly eligible for TDIU consideration.

The Veteran has reported that he was terminated from his first post-service employment after missing too many work days due to his migraine headaches.  He reports that the initial working conditions of his second post-service position aggravated his respiratory disease, as he was working in a steal mill.  After leaving this position due to the work environment, he obtained another position in a cement plant, but the cement dust he encountered continued to aggravate his respiratory disease.  Accordingly, his employer reassigned him to an administrative position to improve his working conditions, but due to the stress related to his new managerial position, the frequency and severity of his migraine headaches increased.  The Veteran then underwent otolaryngological surgery in hopes that the procedure would reduce the severity and frequency of his migraine headaches.  He took medical leave during his convalescence, but reports that after his medical leave had expired, he was terminated from that position, as well, reportedly due to the frequency of missed work due to his migraine headaches and respiratory disease.  The Veteran reported that he was awarded SSA disability benefits effective July 2009 based on his migraine headaches and respiratory disease.  

The Veteran has submitted documentation from his most recent former employer reflecting his termination, effective July 2009, and SSA records reflecting his award of SSA disability benefits effective July 2009.  The SSA records reflect that the Veteran was deemed disabled due to his migraine headaches and respiratory disease.  Additionally, a recently submitted (although undated) letter from the Veteran's treating physician reflects the physician's report that the Veteran's COPD has been aggravated by his work-related conditions and that his debilitating migraine headaches have caused the Veteran to miss many days of work.  The physician further stated that based on the chronic and severe nature of these conditions, the Veteran would have great difficulty maintaining gainful employment.  The physician further opined that due to these conditions, the Veteran is completely disabled and therefore unable to work.

The Board finds that the evidence of record reflects that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As credibly reported by the Veteran, and supported by the evidence of record, the Veteran has either resigned or been terminated from his three post-service forms of employment due to working conditions that were aggravating his service-connected migraine headaches and respiratory disease or due to missed work as the result of these service-connected illnesses.  Moreover, the SSA has deemed the Veteran to be disabled based solely on these service-connected disabilities, and while the Veteran has sought vocational rehabilitation by attending college courses, he was unable to complete the majority of his coursework due to his service-connected illnesses.  As such, the Board finds that a basis for awarding a TDIU has been presented.


ORDER

A 30 percent disability rating for a respiratory disease is granted, subject to the laws and regulations governing the award of monetary benefits.

A 50 percent disability rating for migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

A 10 percent rating for a right knee disability is assigned prior to January 25, 2007, is assigned, subject to the laws and regulations governing the award of monetary benefits; but a rating in excess of 10 percent thereafter is denied.

Entitlement to a TDIU is granted.


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


